                                        Danielle M. Ryman
                                        DRyman@perkinscoie.com
                                        Sarah L. Schirack
                                        SSchirack@perkinscoie.com
                                        PERKINS COIE LLP
                                        1029 West Third Avenue, Suite 300
                                        Anchorage, AK 99501-1981
                                        Telephone: 907.279.8561
                                        Facsimile: 907.276.3108
                                        Attorneys for Defendants
                                        UNIVERSITY OF ALASKA BOARD OF
                                        REGENTS AND UNIVERSITY OF
                                        ALASKA SYSTEM
                                                             IN THE UNITED STATES DISTRICT COURT
                                                                   FOR THE DISTRICT OF ALASKA

                                        THERESA DUTCHUK, ANNALISA
                                        HEPPNER, LIZ ORTIZ, JOANNA WELLS,
                                        NORMA JOHNSON, AND JANE DOE VI,
                                                              Plaintiffs,
                                                 v.
                                        DAVID YESNER, UNIVERSITY OF                          Case No. 3:19-cv-00136-HRH
                                        ALASKA BOARD OF REGENTS AND
                                        UNIVERSITY OF ALASKA SYSTEM,
                                                              Defendants.

                                            DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS AND
                                            UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO DISMISS
                                             PLAINTIFFS’ THIRD AMENDED COMPLAINT AND SUPPORTING
                                                                 MEMORANDUM
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                                 Plaintiffs brought this lawsuit against the University of Alaska Board of Regents
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                                        SUPPORTING MEMORANDUM                                                             -1-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        148576641.1
                                         Case 3:19-cv-00136-HRH Document 91 Filed 06/29/20 Page 1 of 10
                                        and University of Alaska System (collectively, the “University”) and David Yesner, a

                                        former professor at the University, alleging that Dr. Yesner sexually harassed and

                                        assaulted them. The Court dismissed all of Plaintiffs’ Theresa Dutchuk, Ranna Wells,

                                        Norma Johnson, and Jane Doe VI (collectively, Motion-Plaintiffs) Title IX claims

                                        raised in their Second Amended Complaint without leave to amend. Order, Docket No.

                                        67 at 20.

                                                 The Court granted Plaintiffs limited leave to amend the Complaint to add

                                        plausible and timely pre-harassment1 Title IX claims. Id. at 20-21. On May 8, 2020,

                                        Plaintiffs filed their Third Amended Complaint (TAC). Docket No. 74.

                                                 The University moves under Federal Rule of Civil Procedure 12(b)(6) to dismiss

                                        all of Motion-Plaintiffs’ Title IX claims against the University because they are time

                                        barred by the applicable two-year statute of limitations.

                                        I.       FACTS

                                                 David Yesner was a faculty member of the University. TAC ¶ 9. 2 Motion-

                                        Plaintiffs were all students at the University who interacted with Dr. Yesner in his
                                        1
                                          The Court’s order acknowledged that the Plaintiffs could potentially allege “pre-
                                        assault or pre-harassment” claims. Order at 21. Defendants will generally refer to any
907.279.8561 / Facsimile 907.276.3108




                                        new claims potentially raised by Plaintiffs in the Third Amended Complaint
 1029 West Third Avenue, Suite 300




                                        collectively as simply “pre-harassment” claims.
     Anchorage, AK 99501-1981




                                        2
                                          The University treats the allegations in the complaint as true for the purpose of this
         PERKINS COIE LLP




                                        motion only. See Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998).
                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                                        SUPPORTING MEMORANDUM                                                           -2-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        148576641.1
                                            Case 3:19-cv-00136-HRH Document 91 Filed 06/29/20 Page 2 of 10
                                        faculty capacity at various points between 1989 and 2017. Id. ¶¶ 40-61, 103-121, 122-

                                        129, 130-162. Plaintiffs allege that they experienced specific acts of harassment,

                                        retaliation, and assault perpetrated by Dr. Yesner. See id. ¶¶ 40-162.

                                                 On May 14, 2019, Plaintiffs filed this lawsuit. In their TAC, Plaintiffs do not

                                        include any additional facts regarding specific acts of harassment, retaliation, or assault

                                        that were not included in their previously dismissed Second Amended Complaint.

                                        Instead, Plaintiffs include additional allegations regarding an exposé published in a

                                        student newspaper, internal correspondence between the University and its Office of

                                        Civil Rights from 2017, and the results of an internal investigation conducted by

                                        outside council, which the University released to the public upon its completion in

                                        March 2019. See id. ¶¶ 13-19, 175-78, 191-94, 202-03. Plaintiffs also appear to re-raise

                                        all of their previously dismissed Title IX claims against the University, including

                                        (1) deliberate indifference to alleged sexual harassment in violation of Title IX;

                                        (2) deliberate indifference to a hostile education environment in violation of Title IX;

                                        and (3) retaliation in violation of Title IX.

                                        II.      ARGUMENT
907.279.8561 / Facsimile 907.276.3108




                                                 Rule 12(b)(6) tests the sufficiency of the Plaintiffs’ claims. See Chavez v. United
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        States, 683 F.3d 1102, 1108 (9th Cir. 2012). Under 12(b)(6), dismissal is appropriate if
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                                        SUPPORTING MEMORANDUM                                                               -3-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        148576641.1
                                         Case 3:19-cv-00136-HRH Document 91 Filed 06/29/20 Page 3 of 10
                                        the complaint fails to raise a plausible claim. Zixiang Li v. Kerry, 710 F.3d 995, 999

                                        (9th Cir. 2013) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Dismissal on

                                        statute of limitations grounds is appropriate if “the running of the statute is apparent on

                                        the face of the complaint.” Landow v. Bartlett, Case No. 2:18-cv-00499-JAD-VCF,

                                        2019 WL 8064074, at *5 (D. Nev. Nov. 18, 2019) (quoting Huynh v. Chase Manhattan

                                        Bank, 465 F.3d 992, 997 (9th Cir. 2006)). “Where a complaint pleads facts that are

                                        merely consistent with a defendant’s liability, it stops short of the line between

                                        possibility and plausibility of entitlement to relief.” Zixiang Li, 710 F.3d at 999

                                        (quoting Iqbal, 556 U.S. at 678).

                                                 Federal courts apply the relevant state’s statute of limitations for personal injury

                                        actions to claims arising under Title IX. Stanley v. Trustees of California State Univ.,

                                        433 F.3d 1129, 1136 (9th Cir. 2006); see also Hernandez v. Baylor Univ., 274 F. Supp.

                                        3d 602, 616 (W.D. Tex. 2017). Alaska’s statute of limitations for personal injury claims

                                        is two years. AS 09.10.070. Plaintiffs filed suit on May 14, 2019; any alleged violations

                                        of Title IX by the University must have occurred after May 14, 2017 for the claims to

                                        be timely. Motion-Plaintiffs do not allege conduct occurring within the applicable
907.279.8561 / Facsimile 907.276.3108




                                        statute of limitations, and their Title IX claims should be dismissed.
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                                        SUPPORTING MEMORANDUM                                                                -4-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        148576641.1
                                         Case 3:19-cv-00136-HRH Document 91 Filed 06/29/20 Page 4 of 10
                                                 A.    Motion-Plaintiffs fail to cure their statute of limitations defects in the
                                                       Third Amended Complaint.

                                                 As an initial matter, to the extent that Motion-Plaintiffs re-raise traditional or

                                        post-reporting Title IX claims, these should be dismissed for exceeding the scope of the

                                        Court’s leave to amend the previously dismissed Second Amended Complaint.

                                                 To the extent that the TAC includes pre-harassment Title IX claims, Plaintiffs

                                        must plausibly allege that: “(1) a school maintained a policy of deliberate indifference

                                        to reports of sexual misconduct, (2) which created a heightened risk of sexual

                                        harassment that was known or obvious (3) in a context subject to the school’s control,

                                        and (4) as a result, the plaintiff suffered harassment that was ‘so severe, pervasive, and

                                        objectively offensive that it can be said to [have] deprive[d] the [plaintiff] of access to

                                        the educational opportunities or benefits provided by the school,’” to survive a 12(b)(6)

                                        motion to dismiss. Karasek v. Regents of Univ. of California, 956 F.3d 1093, 1112 (9th

                                        Cir. 2020) (revisions in original) (quoting Davis v. Monroe Cty. Bd. of Educ., 526 U.S.

                                        629, 650 (1999)). For statute of limitations purposes, Title IX claims accrue “when a

                                        plaintiff knows or has reason to know of the injury which is the basis of [the] action.”

                                        Stanley, 433 F.3d at 1136 (quoting Hoesterey v. City of Cathedral City, 945 F.2d 317,
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        319 (9th Cir. 1991)). “The proper focus is upon the time of the discriminatory acts, not
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        upon the time at which the consequences of the acts became most painful.” Id. (quoting
                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                                        SUPPORTING MEMORANDUM                                                              -5-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        148576641.1
                                         Case 3:19-cv-00136-HRH Document 91 Filed 06/29/20 Page 5 of 10
                                        Abramson v. Univ. of Haw., 594 F.2d 202, 209 (9th Cir.1979)). The injury in a pre-

                                        harassment claim is essentially the same as in a traditional post-harassment deliberate

                                        indifference claim. Karasek, 956 F.3d at 1105, 1112 (stating the injury element for both

                                        traditional post-harassment and pre-harassment claims, respectively, as “severe,

                                        pervasive, and objectively offensive” harassment that deprives the plaintiff of

                                        “educational opportunities or benefits provided by the school.” (quoting Davis, 526 U.S.

                                        at 650)).

                                                 As with their previous complaints, Motion-Plaintiffs fail to allege that they

                                        experienced any harassment within the relevant limitations period. No new allegations

                                        of specific incidents of harassment experienced by Motion-Plaintiffs within the

                                        limitations period have be asserted in the TAC. Motion-Plaintiffs just reassert the same

                                        allegations of harassment perpetrated by Dr. Yesner that were included in their

                                        previously dismissed complaint. TAC ¶¶ 40-61, 103-121, 122-129, 130-162. Motion-

                                        Plaintiffs’ pre-harassment Title IX claims are therefore similarly time barred.

                                                 B.    Motion-Plaintiffs’ claims cannot be saved by the discovery rule.

                                                 The discovery rule will toll the statute of limitations only until “the plaintiff
907.279.8561 / Facsimile 907.276.3108




                                        knows or has reason to know of the injury which is the basis of the action.” Lyons v.
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        Michael & Assocs., 824 F.3d 1169, 1171 (9th Cir. 2016) (citation omitted). As noted in
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                                        SUPPORTING MEMORANDUM                                                             -6-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        148576641.1
                                         Case 3:19-cv-00136-HRH Document 91 Filed 06/29/20 Page 6 of 10
                                        this Court’s Order dismissing Motion-Plaintiffs’ traditional post-harassment claims,

                                        “the Ninth Circuit first recognized [a pre-harassment] theory of Title IX liability in

                                        Karasek, issued on January 30, 2020.” Order at 20. Consequently, no court within the

                                        Ninth Circuit, that we could identify, has discussed the application of the discovery rule

                                        in a case involving a pre-harassment Title IX claim.

                                                 Other District Courts that addressed this issue considered the factual distinctions

                                        between student-on-student harassment and faculty-on-student harassment when

                                        applying the discovery rule in pre-harassment Title IX cases. Compare Hernandez v.

                                        Baylor Univ., 274 F. Supp. 3d 602, 616-17 (W.D. Tex. 2017) (involving a claim of

                                        student-on-student assault), with King-White v. Humble Indep. Sch. Dist., 803 F.3d 754,

                                        762 (5th Cir. 2015) (involving a claim of assault raised by a student against her

                                        teacher)).    King-White is especially instructive because, as in the present case, it

                                        involves allegations that a teacher acted inappropriately toward a student.

                                                 In King-White, the court found that the discovery rule could not save an

                                        otherwise untimely teacher-on-student pre-assault Title IX claim against the school

                                        district because the plaintiffs (the student and her mother) were “sufficiently aware of
907.279.8561 / Facsimile 907.276.3108




                                        the facts that would ultimately support their claims” at the time school district failed to
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        respond to their complaints, even though the plaintiffs later discovered additional facts
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                                        SUPPORTING MEMORANDUM                                                               -7-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        148576641.1
                                         Case 3:19-cv-00136-HRH Document 91 Filed 06/29/20 Page 7 of 10
                                        evidencing an official district policy of indifference toward reports of teacher

                                        misconduct shortly before filing the lawsuit. 803 F.3d at 762-63. The King-White court

                                        reasoned that the plaintiffs knew at the time of the injury that the teacher was a school

                                        district employee and that the school district failed to adequately respond to their

                                        complaints. Id. The court concluded that this information was enough to prompt “a

                                        reasonable person to investigate [the school district’s] conduct further.” Id. at 763.

                                                 The distinction between faculty-on-student pre-harassment claims and student-

                                        on-student pre-harassment claims was later expressly acknowledged in Hernandez. 274

                                        F. Supp. 3d at 617 (“Here, however, Plaintiff was sexually assaulted by another student.

                                        Unlike the plaintiffs in King-White, where the abuser was a school employee,

                                        Plaintiff therefore had no reason to suspect that Baylor's alleged deliberate indifference

                                        played a role in her assault.” (emphasis added)). The discovery rule, therefore, cannot

                                        save Motion-Plaintiffs’ pre-harassment claims. As in King-White, Motion-Plaintiffs’

                                        pre-harassment     claims   involve   allegations   of   faculty-on-student    harassment.

                                        Throughout the Third Amended Complaint, Plaintiffs concede their awareness of Dr.

                                        Yesner’s status as a University employee and of the University’s alleged failure to act
907.279.8561 / Facsimile 907.276.3108




                                        on their multiple reports of Dr. Yesner’s alleged misconduct. TAC at 2-3, ¶¶ 9, 20, 26,
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        38-39, 104, 123, 130, 142, 164, 166, 169, 181, 191-92, 198, 203, 207.
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                                        SUPPORTING MEMORANDUM                                                               -8-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        148576641.1
                                         Case 3:19-cv-00136-HRH Document 91 Filed 06/29/20 Page 8 of 10
                                                 Motion-Plaintiffs’ circular allegations fail to state “plausible, timely pre-assault

                                        or pre-harassment Title IX claims,” as instructed by the Court. Order at 21 (emphasis

                                        added). Plaintiffs’ allegations in the TAC boil down to this: each plaintiff knew that Dr.

                                        Yesner was subjecting them to unlawful harassment; each knew that Dr. Yesner was a

                                        University employee; each plaintiff expected the University to respond to theirs and

                                        others’ allegations; and each plaintiff alleges that she observed the University’s failures

                                        to act—while at the same time claiming that none of the Plaintiffs could have possibly

                                        known of the University’s alleged policy of deliberate indifference until the March

                                        2019 investigation report was published by the University. In determining when the

                                        statute of limitations accrues, the Court focuses on “the time of the discriminatory acts,

                                        not upon the time at which the consequences of the acts became most painful.” Stanley,

                                        433 F.3d at 1136 (quoting Abramson, 594 F.2d at 209). Just like the plaintiffs in King-

                                        White, Motion-Plaintiffs’ allegations in the TAC indicate that they had more than

                                        enough information to prompt a reasonable person to further investigate the

                                        University’s potential policy of deliberate indifference well before the March 2019

                                        investigation report.
907.279.8561 / Facsimile 907.276.3108




                                                 Therefore, Motion-Plaintiffs’ pre-harassment Title IX claims cannot be saved by
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        the discovery rule and are barred by the applicable statute of limitations.
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                                        SUPPORTING MEMORANDUM                                                                -9-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        148576641.1
                                         Case 3:19-cv-00136-HRH Document 91 Filed 06/29/20 Page 9 of 10
                                        III.     CONCLUSION

                                                 For the reasons stated above, all Title IX claims raised by Plaintiffs Dutchuk,

                                        Wells, Johnson, and Doe VI against the University are untimely and should be

                                        dismissed.


                                                 DATED: June 29, 2020.

                                                                                PERKINS COIE LLP

                                                                                s/Danielle M. Ryman
                                                                                Danielle M. Ryman, Alaska Bar No. 9911071
                                                                                s/Sarah L. Schirack
                                                                                Sarah L. Schirack, Alaska Bar No. 1505075
                                                                                PERKINS COIE LLP
                                                                                1029 West Third Avenue, Suite 300
                                                                                Anchorage, AK 99501-1981
                                                                                Telephone: 907.279.8561
                                                                                Facsimile: 907.276.3108
                                                                                Attorneys for Defendants
                                                                                UNIVERSITY OF ALASKA BOARD OF
                                                                                REGENTS AND UNIVERSITY OF ALASKA
                                                                                SYSTEM

                                                                     CERTIFICATE OF SERVICE

                                        I hereby certify that on June 29, 2020, I filed a true and correct copy of the foregoing
                                        document with the Clerk of the Court for the United States District Court – District of
907.279.8561 / Facsimile 907.276.3108




                                        Alaska by using the CM/ECF system. Participants in Case No. 3:19-cv-00136-HRH
 1029 West Third Avenue, Suite 300




                                        who are registered CM/ECF users will be served by the CM/ECF system.
     Anchorage, AK 99501-1981




                                        s/ Danielle M. Ryman
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                                        SUPPORTING MEMORANDUM                                                           -10-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        148576641.1
                                        Case 3:19-cv-00136-HRH Document 91 Filed 06/29/20 Page 10 of 10
